

114 HR 6011 IH: ACA Premium Payment Verification Act
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6011IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require that the Centers for Medicare & Medicaid Services has in place adequate verification procedures to ensure that advance payments
			 under the Patient Protection and Affordable Care Act are made for only
			 enrollees under qualified health plans who have paid their premiums.
	
 1.Short titleThis Act may be cited as the ACA Premium Payment Verification Act. 2.Requiring adequate CMS verification procedures to ensure advance payments under the Affordable Care Act are made for only enrollees under qualified health plans who have paid their premiums (a)In generalNotwithstanding any other provision of law, no advance payment under section 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082) may be made before such date that the Secretary of Health and Human Services certifies to Congress that the Centers for Medicare & Medicaid Services has in place an adequate process, in accordance with subsection (b), to independently verify if an individual is enrolled under a qualified health plan and has paid the premium under such plan.
 (b)Adequate proceduresFor purposes of subsection (a), a process, with respect to the verifications described in such subsection, shall not be treated as an adequate process—
 (1)unless such process— (A)is an automated process under which such verifications are made on a policy basis and not on an aggregate basis;
 (B)has been tested by the Inspector General of the Department of Health and Human Services and determined by the Inspector General pursuant to such test as being effective; and
 (C)includes the provision by the Administrator of the Centers for Medicare & Medicaid Services to the Secretary of the Treasury of such payment information as needed by the Secretary for verification of eligibility of individuals for purposes of advance payments under section 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082); and
 (2)to the extent such process includes any procedures that rely on assurances or attestations made by the issuer of the qualified health plan involved.
				(c)Report on cost-sharing subsidies allowed for certain individuals enrolling in qualified health
 plansNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the extent to which adequate procedures are in place with respect to cost-sharing reductions allowed under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071).
			